DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/28/2021 was considered by the examiner.
Drawings
The drawings filed on 9/28/2021 are acceptable for examination by the examiner.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a “first/second contact portion” but the detailed description does not use this term and it is unclear if the elements of the invention support the claimed criteria as to widthwise length.
Claim 25 is indefinite because the claim recites “the fixing unit according to claim 22, wherein a first end of the first contact portion on the first side in the longitudinal direction is disposed between the first regulation member (no antecedent basis) and a first end of the pad on the first side in the longitudinal direction and a second end of the first contact portion on the second side in the longitudinal direction is disposed between the second regulation member and a second end of the pad on the second side in the longitudinal direction”.  The “first regulation member” lack antecedent basis in the claim.  The claim is also unclear because the first contact portion has not been discussed by name in the detailed description.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over GOTOH et al. (US 2017/0261899 A1). 
Regarding claim 21, GOTOH et al. teaches a fixing unit 30 configured to fix an unfixed toner image formed on a recording material to the recording material, the fixing unit 30 comprising: an endless belt 36; a heating unit 48 configured to heat the belt; a pressure rotary member 35 configured to form a fixing nip portion N that nips and conveys a recording material with the belt 36 and to drive the belt 36 to rotate; a pad 48 configured to press the belt toward the pressure rotary member; a sliding sheet 52 provided between the pad 48 and the belt 36 and configured to slide against the belt 36; a first contact portion (this term is undefined) configured to contact a first surface of the sliding sheet 52; and a second contact portion (this term is undefined) configured to contact a second surface opposite from the first surface of the sliding sheet, wherein the sliding sheet 52 is fixed in a manner such that the sliding sheet is sandwiched between the first contact portion (left end of holder 46) and the second contact portion (right end of holder 46), wherein a widthwise length of the sliding sheet 52 is equal to or smaller than a widthwise length of the first contact portion and a widthwise length of the second contact portion in the longitudinal direction of said pad 48, and wherein each edge, in the longitudinal direction, of the sliding sheet 52 is respectively sandwiched between the first contact portion and the second contact portion (figures 2-3; [0044]).
Regarding claim 22, a widthwise length of the sliding sheet 52 is equal to or larger than a widthwise length of the fixing nip portion SA in the longitudinal direction (figure 3). 
Regarding claim 26, the first and second contact portions (these terms are undefined) fix the sliding sheet at a position upstream of the pad in a direction of rotation of the belt (shown in figure 2, based on the rotation direction of the belt, the sliding sheet is upstream of where the pad contacts the paper).
Regarding claim 23, wherein the fixing unit further comprising a first and second regulation member, the examiner takes official notice that it is regulation members are known and taught by KIKUCHI (2006/0165446 A1).  Kikuchi teaches  a first regulation member 15 comprising a first cylindrical peripheral portion arranged at a first end portion, on a first side in the longitudinal direction, of the belt and configured to cover an outer surface of the belt, and a first abutment portion 15A configured to abut against a first edge of the belt in the longitudinal direction; and a second regulation member 15 comprising a second cylindrical peripheral portion arranged at a second end portion, on a second side opposite to the first side in the longitudinal direction, of the belt and configured to cover the outer surface of the belt, and a second abutment portion 15A configured to abut against a second edge of the belt in the longitudinal direction, wherein the first and second regulation members 15 regulate movement of the belt in the longitudinal direction (figures 2-3 and 10; [0083]). 
Regarding claim 27, the first and second regulation members  15 rotate together with the belt [0018].
Claim 24 recites a widthwise length of the pad is smaller than a widthwise length of the belt in the longitudinal direction (figure 3; this view of the belt and the slide sheet shows that the pad, which is underneath, does not extend out from the belt or slide sheet in the longitudinal direction.  Thus, the pad is shorter than the belt and slide sheet).
Regarding claim 25, a first end of the first contact portion on the first side in the longitudinal direction is disposed between the first regulation member 15 (no antecedent basis) and a first end of the pad on the first side in the longitudinal direction and a second end of the first contact portion on the second side in the longitudinal direction is disposed between the second regulation member 15 and a second end of the pad on the second side in the longitudinal direction (this claim is unclear because its terminology is not defined). 
GOTOH does not teach that the fixing unit is provided with an external heating unit.
GON teaches a fixing unit with an external heating unit.
GON teaches regarding claim 28, the heating unit is a heater 47 provided on an outside of the belt 24 so as not to contact the belt (shown in figures 3-4). 
GON teaches regarding claim 29, the heating unit comprises a coil 45, and wherein the belt comprises a conductive layer, and is configured to generate heat by eddy current generated in the conductive layer by having current supplied to the coil [0039-0040].
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  OKABE et al. (2010/0290823A1) teaches a fixing unit have a pressure member with a slide sheet.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Labelle can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANA GRAINGER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        


QG